EXHIBIT 5
                    ‘




00339422




           ‘IAI




                                              4
                               Q.
                                                  .5
                               =                       w
                               ma         V




                               iguana—s


                        :88;

       umvwaoosmm
               OVERVIEW
               0   Pepsi is the source ofvjoy
               0   Fun, unexpected, clever wink at the end
               0 Clear role of the brand
               0 Simple is key
               0 Music as part of Pepsi DNA
               0 No tagline necessary
               0 TVC :30 (recommend longer for digital 260/290)




                                                                  PEPS|0000139
Confidential
Oozmamzzﬂ




                      14:45




                      a:

                3%.
                      s


                      R,
                      ,3




                f



                              OOZOmva




                                                   £4.

                              A
                              n
                              ._._._m   farting.
                                                    £2?




                                                         ,


                                        s.
                              ._O<




                              0—"




                              U>20m

      v
      amaoog




      3
            V
       There is no greater expression ofjoy than dance. Pepsi has a rich connection
       to the art of dance from Michael Jackson to Britney Spears to Beyonce to
       Bruno Mars. This spot will build Pepsi’s ”Joy of Cola" from a jingle to an
       anthem, showcasing 50 years of Pepsi inspiring people to dance. We’ll also
       show off the brand heritage from the cursive logo to the modern day Pepsi
       globe, a” the while set against the changing historical backdrop of each era.



        HOW WOULD THIS WORK?
        I OPTION       1

           Talent deal with Christopher Walken, legendary actor and Incredible dancer, who will walk us through a dance
           timeline of over 50 years in 30 seconds. If you haven’t watched his Fatboy Slim video in awhile, suggest you
                                                                                                        I




           revisit It:  szl/ww  .   ut   ,     /w tch? =w

           OPTION 2
           Taient deal with multiple iconic dance talent: Christopher Walken, Napoleon Dynamite, Pee-Wee Herman,
           Kevin Bacon, Channing Tatum, etc.


           OPTION 3
           Variety of dance talent capable ofshowcasing all of the iconic moves from each era. We’ll move through one



           AT&T Wes Anderson:


           For
                                    WWW
           continuous set with art direction that transforms to reflect each era.
           NFL Calendar: httpsﬁwww yQ t bn.ng/uazgh7v=gua§iHa§2Tin




              a sense ofjust how much fun something like this can be] check out the below compilation of the greatest

           movie dance moments. Movie Dance Compilation:           /w w.
                                                                   :             A       t h?v—9 TrAX


           The other option is to license music from each era and create   a   mash—up.




                                                                                                                          PEPSIOODO141
Confidential
       CONCEPT                   1                            PEPSI              |
                                                                                     SUPER     sown. THE JOY or DANCE (cou'r)
                                                                                                                 )




        PEPSI         I
                          "JOY OF DANCE"              |
                                                           TV :30     / DIGITAL :60
        Camera is locked off and giant circular set rotates left to right as if on a giant "LAZY SUSAN”


        INT. 1250§ D NEE. CHRISTOPHER WALKEN, dressed smartly in a 505 style suit with a skinny tie, cracks open an ice-coﬁd Pepsi in
        a   vintage glass bottle and takes    a   drink.

        MUS/C UP:         JOY OF PEPSIANTHEM         —-   Doo»wop style (:05)


        YOUNG AMERICAN GRAFFWTI-ERA CO-EDs appear around WALKEN as they all dance the jitterbug together. The set rotates to
        reveal   a   new backdrop...


        MUSIC:            JOY OF PEPSI ANTHEM         —    Motown / Rock N’ Roll style (:05)


        EX .19éQg DETRQIT. WALKEN is surrounded by classic cars and dances the twist with WOMEN In sequin dresses. He grabs           a

        19603-era Pepsi and takes a sip. The set rotates to reveal a new backdrop...


        MUSIC:            JOY OF PEPS/ANTHEM         —     Disco style (:05)


           .197 D        .WALKEN is surrounded by men in bellbottoms and women on roller skates. He channels Travolta        in Saturday
        Night Fever as someone hands him a 19705 era Pepsi bottle. The set rotates to reveal a new backdrop...

        MUS/C:            JOY OF PEPS/ANTHEM         —     805 Michael Jackson style (:05)


        EXT. DARK ALLEY. WALKEN is  surrounded by 19805 ”CRIMINALS” and does his best Michael Jackson moves. A 19805 Pepsi
        machine gﬁows in the background.The set rotates to reveal a new backdrop...


        MUS/C:            JOY OF PEPS/ANTHEM         —     905/005 Dance (:05)


        EXT. MQDERN HQLJSE PARTY.           WALKEN is surrounded by present day millennials, he’s on the dance floor doing some pop—and»
        lock. Someone hands him        a   modern-day Pepsi, he wipes his brow and takes a long, refreshing drink.

        Camera cranes up and reveals the entirety of this amazing set. From above, we now see that the giant circular set forms the
        shape of the PEP§ GLOBE (each setting w/ art direction and wardrobe in red, white or blue such that the colors ofthe globe
        match the logo).


        END CARD: PEPSI GLOBE SET morphs into PEPSI GLOBE LOGO



Confidential                                                                                                                               PEPS|0000142
08335.




                .




                .

           ‘




               ..




                                              .




                                   «1..




                                        4


                                        3‘.




                                                       0020\va




                             q
                                 5.”:




                         0




                                                       N”


                                                       ._._._m




                    .




                                                       urn—m,




                    .,




                                                       SEED—2n...




   nmnmaoooﬁw




                                                                 ,




                                                  V7
       Cracking open     a               joy to even the gloomiest
                             Pepsi can bring
       of occasions. This spot spoofs a common cliche occwring
       in premium cable dramas: the crazy Climax where major
       Characters meet their demise. Playing off the look, feel
       and story beats of HBO's Game of Thrones, the setting
       for our story is a medieval wedding where the Characters
       themselves sense that something very bad is about to
       happen, but this time Pepsi rewrites the ending to great
       comedic effect.




                                                                     PEPSIOOOO144
Conﬁdential
       CONCEPT 2                                          PEPSI            \
                                                                               SUPER BOWL                          |
                                                                                                                       THE BLUE WEDDING (com)

        PEPSI         |
                          "BLUE WEDDING"             |
                                                         TV:30/DIGITAL :60

        MUS/C UP:         Medieval minstrel instrumentals

       Open on a large wedding feast inside a castie banquet hall. It's dimly lit and gloomy. A band of minstrels play music from the
       upper stands as men and women feast on turkey legs and mush. A nefarious-looking old man, the HOST, rises from his chair on
       the dais in front of all his guests. He raises his hand and addresses a YOUNG ROYAL COUPLE and their party at the main table
        in   the center ofthe room...

        HOST:                   Your Grace, on this joyful night among friends, I feel I have not shown you the hospitality a king as
                                great as yourself deserves.

                                (Sinister) In honor of you and your new Queen, I have a special wedding    gift for you--

        A knight in dark armor shuts the hall's only exit as a treacherous tension fills the room‘ The guards all draw their swords as the
        HOST reaches towards his sword belt, but rather than unsheathing his weapon, he yanks the tablecioth, not disturbing a single
        plate or glass, from his table to reveal HUNDREDS QF QANS QE ICE-QQLD PEPSI stacked neatly underneath.


        HOST:                   --ALL THE PEPSI YOU CAN DRINK!


        MUS/C UP:               19805 hit ”Safety Dance” by Men Without Hats


        The gntirg gastlg hall grgpts in ‘Q¥ and everybody begins dancing as music starts playing again. One ofthe minstrels above whips
        away a sheet, revealing a medieval-looking DJ table. QUICK CUTS between various shots of guests enjoying themselves:

                 0   KNIGHT IN ARMOR doing the robot
                 ' A JESTER pops out of    a   barrel of potatoes holding two Pepsi bottles
                 0   AN OLD LADY does impossibly nimble and athleticjumping dance moves
                 O   MINSTREL does a sick solo on his medieval lute
                 0   A GIANT comes in dragging more cases of Pepsi


        GFX:                    MEDIEVAL LOOKING PEPSI GLOBE


        BUTTON: Two wedding guests stand at the edge of the dance floor, drinking Pepsi and conversing...


        GUEST:                  This is way better than the last wedding I went to...


                                                                                                                                                PEPSIOOOO145
Confidential
           :




ogamai




               A




               ,




                   ,




               .




                       nsion   ._—




  umvmaoooxm
       CONCEPT3                    PEPSI       \
                                                   SUPER BOWL            1
                                                                             MISERABLE FOCUS GROUP




        Pepsi has been bringing joy to millions     of people for over
        100 years. But can it bring joy to those who don’t feel it?
        One Classic: ad convention is putting products through
        extreme tests, so we’re going to put Pepsi to the ultimate
        test and see if it can truly bring joy to even the most
        miserable people on the planet.




                                                                                                     PEPSIOOOO147
Confidential
        CONCEPT 3


         PEPSI             |
                               "MISERABLE FOCUS GROUP"                  |
                                                                            TV :30   / DIGITAL :60

        Open on a spacious room with a mirror on the wall and sign that reads ”MISERABLE PEOPLE FOCUS GROUP‘"
        A MODERATOR addresses the room.

        MODERATOR:                     OK guys, we’re going to show you some things to see what brings you joy. Sound good?

        CUT TO REVEAL COACH BOB KNIGHT, EBENEZER SCROOGE. EMINEM, THE WICKED WITCH, and GRUMPY CAT
        all scowling at the moderator.


        MODERATOR:                     Right... so let's get started.

        MUSIC UP:              Energetic, upbeat, feel-good montage music

        CUE MONTAGE                  ofthe MODERATOR attempting to get a joyful response out of the group:
               0   A   R       T Y is put on the table and it starts dancing to the music. It’s entertaining to watch yet the
                                 I



                   group couldn’t look any more miserable.
               0   MODERATOR borrows SCROOGE’S top hat and pulls a rabbit out of it. SCROOGE spits on the ﬂoor
                   and says ”Humbug!”
               0   ELLEN DEGENERES walks through the door] cheerful as can be, sees the group’s faces, turns on a dime
                   and walks right back out in one continuous stroll.
               0   The MODERATOR walks into the room with a stroller. Adorable Bernese Mountain puppies pop their
                   heads out from it, but no one cares.


        Fed up, BOB KNIGHT throws a chair at the mirror, which shatters and reveals researchers behind it drinking BOTTLES
        OF ICE-COLD PEPSI. Smiles overtake the group’s faces. The researchers have an AHA moment after looking at their
        BOTTLES OF PEPSI.


        CUTTO everyone drinking PEPSI together, having a great time. BOB KNIGHT’S doing the worm on the floor; EMINEM
        and the WITCH are playing ping-pong doubles on the table against the RESEARCHERS; and SCROOGE is holding
        GRUMPY CAT, spinning in circles with a huge smile on his face.


        GFX: PEPSI GLOBE




Confidential                                                                                                                    PEPSIOOOO145
                 ‘




                     .




003.33%.




   .umﬂmaooogm
